Citation Nr: 1527914	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-49 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the disability rating for the Veteran's service-connected right knee sprain, status post torn ligament repair, was properly reduced from 20 percent to 10 percent, effective from September 1, 2010, to include whether an increased rating is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from June 1994 to April 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which reduced the Veteran's disability rating for right knee sprain, status post torn ligament repair.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although in his December 2010 VA Form 9 the Veteran indicated that he did not wish to have a Board hearing, in a VA Form 9 received in January 2011, submitted in response to the issuance of the January 2011 supplemental statement of the case, the Veteran indicated that he wished to have a Board hearing at a local VA office.  No such hearing has been scheduled or held and the Veteran has not subsequently withdrawn this hearing request.  Therefore, the case must be remanded in order to schedule the Veteran for a Board hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




